365 P.2d 687 (1961)
Dave McNEILL, Plaintiff in Error,
v.
CITY COUNCIL, CITY OF CORTEZ, a municipal corporation of the State of Colorado; Paul H. Marsell, as Mayor of the City of Cortez; and Louida M. Henry, as Clerk of the City of Cortez, Defendants in Error.
No. 19882.
Supreme Court of Colorado. In Department.
October 23, 1961.
Armstrong & Thompson, Cortez, for plaintiff in error.
Dilts & Hancock, Cortez, for defendants in error.
MOORE, Justice.
McNeill, the plaintiff in error, applied to the city council of the city of Cortez for the issuance of a license to sell a fermented malt beverage, (3.2) beer.
It is disclosed by the record before us that only one such outlet has been authorized in the entire county of Montezuma, and that it is located at a distance of twenty-five miles from the city of Cortez. The application for the license was denied by the city council and in the district court the action of the council was upheld.
The pertinent facts in all respects are the same as those present in the case of The KBT Corporation v. Walker et al., Colo., 365 P.2d 685. All that is said in the opinion in that case is fully applicable here.
The judgment is reversed and the cause remanded to the trial court with directions to order issuance of the license.
HALL, C. J., and FRANTZ, J., concur.